Citation Nr: 9902815	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. H.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  The veteran is currently represented by the Military 
Order of the Purple Heart, having changed his representation 
during the course of this appeal.  In July 1995, and again in 
December 1996, this case was remanded for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  Available service medical records show no treatment for 
hypertension during service.  

3.  Numerous lay statements attest to the veteran having 
received treatment for hypertension during service and during 
the first post-service year.  

4.  The veteran currently has hypertension which may 
reasonably be related to service.  


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991);  38 C.F.R. §§ 3.102, 3.307, 3.309 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim is plausible and is 
thus well grounded within the meaning of 38 U.S.C.A. §  
5107(a) (West 1991).  It is further found that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran.  The Board sees no areas 
in which further development might be productive.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including hypertension, when manifested 
to a compensable degree within the initial post service year.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113 1137, 5107(a) (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).


It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence; the claimant is 
required to submit evidence sufficient to justify a belief in 
a fair and impartial mind that the claim is well grounded.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships. 38 C.F.R. §§ 3.102, 4.3 
(1998).  

The veteran contends that he did not have high blood pressure 
prior to entering service in November 1943.  It is further 
contended that, he was diagnosed as having high blood 
pressure during service and that numerous statements from 
former service comrades attest to that fact.  It is contended 
that he was found to have high blood pressure in service 
while being treated for an injury to his left hand, and was 
told by nurses and physicians that he had high blood 
pressure.  He further asserts that he was treated for 
hypertension during the initial postservice year, when he 
fainted in a tobacco field and was taken to a physician for 
treatment.  It is argued that he has been treated 
continuously since service separation.  

The veterans available service medical records have been 
reviewed.  His service entrance examination disclosed no 
cardiovascular abnormalities, and his blood pressure was 
134/70.  His service medical records show no complaint, 
treatment, or findings of elevated blood pressure.  On 
service separation examination in March 1946, no 
cardiovascular abnormalities were found and blood pressure 
was 108/68, pulse rate was 70, and chest X-ray was negative. 

On VA examination in March 1957, there was no complaint of 
hypertension and no blood pressure readings were taken.  The 
evidence of record includes treatment records of the veteran 
from the National Institute of Health, dated from March 1961 
to July 1975, showing that the veteran was followed in a 
long-term program for hypertension.  An entry by David 
Horowitz, M.D., in June 1974 shows that the veteran had been 
under treatment for hypertension since 1961.  

VA outpatient clinic records, dated from May 1986 to December 
1993, show that the veteran was treated for hypertension and 
other disorders.  The records of the veterans treatment do 
not relate his hypertension to his period of active service.  

The evidence of record includes the following lay statements 
from associates and former service comrades of the veteran, 
and a medical statement received in 1991:  1.  A statement 
from a service comrade of the veteran reporting that he 
served with the veteran from 1943 to 1946 and that when the 
veteran was treated for a left hand injury in service, the 
veteran was also treated for hypertension;  2.  A statement 
from a service comrade of the veteran in which he indicated 
that he served with the veteran in 1944, and that the veteran 
was treated for hypertension;  3.  A statement from a service 
comrade of the veteran in which he indicated that he served 
with the veteran from 1943 to 1946, and that the veteran was 
treated for hypertension;  4.  A statement from a service 
comrade of the veteran in which he indicated that he served 
with the veteran from 1943 to 1946, and that the veteran was 
treated for hypertension;  5.  A statement from an attorney 
to the veteran stating that in 1951, his parents had a 
business deal with the veteran and that he was told by his 
father that the veteran could not get a life insurance policy 
because he had hypertension that had been discovered while 
the veteran was in service;  6.  A statement from a service 
comrade of the veteran in which he indicated that he served 
with the veteran from 1943 to 1946, and that the veteran was 
treated for hypertension and was told to stay away from salt;  
7.  A statement from I. M. Khatri. M. D. in which he reports 
that he treated the veteran since 1986 for hypertension and 
that the veteran had been hypertensive since 1940; and  8. a 
statement from service comrade that the veteran was treated 
for hypertension from November 1943 to 1946.  

In a March 1992 statement, an individual noted in a lay 
statement that she had known the veteran all his life and 
that in 1946, the veteran was working on a tobacco farm, 
fainted, and was carried to a physician for treatment of high 
blood pressure. 

In a March 1992 statement from Gerald D. Schuster, M. D. it 
was reported that the veteran had been treated by various 
physicians for hypertension since 1946.  It was noted that a 
review of medical records showed treatment for hypertension 
by Dr. Page Jett from June 1946 to November 1946, that 
treatment continued in 1947 to 1949 by Dr. Roberto Villareale 
and that he then was treated by Dr. William Settle until 1961 
when he became a patient at NIH.  It was also stated that 
treatment continued in 1976 from Dr. Louis Gillespie until 
1984 when he sought treatment with VA.  On examination, the 
veterans blood pressure was 182/106, and hypertension was 
diagnosed.  

In a March 1992 statement, an individual reported that he has 
known the veteran since 1949 and that ever since then, the 
veteran has had hypertension.  In May 1992, the veteran 
testified at a personal hearing at the RO and he testified, 
generally that he had been treated in service for 
hypertension, and that he continued to have treatment after 
service discharge beginning in the first post service year to 
the present.  A complete transcript is of record.  

In April 1994, the veteran testified before a member of the 
Board who has since retired.  His testimony reiterated his 
contentions and his prior testimony.  He reported that Dr. 
Schuster had contacted individuals who had taken over the 
office of physicians who had treated the veteran in the 
1940s, and that they confirmed that the veteran had been 
seen since 1946 in that office.  A complete transcript is of 
record.  Having been informed that the previous Board member 
had retired, the veteran elected to testify before another 
Board member and did so in June 1995.  A complete transcript 
is of record.  

In a statement dated in August 1995, a physician and service 
comrade of the veteran, Leslie D. Duke, M. D., reported that 
the veteran was treated in service for hypertension in 1944.  
In October 1995, the veteran and Ms. H., testified at the RO 
while the case was in remand status concerning his claim.  A 
complete transcript is of record.  

The veteran testified before the undersigned Board member in 
November 1996.  At that time he submitted a letter from an 
individual dated in September 1996, in which it is reported 
that the veteran worked for the writers father in 1946 and 
that he collapsed in a field and was treated for high blood 
pressure.  At his hearing, the veteran testified that he had 
been treated in service and continuously thereafter for 
hypertension.  A complete transcript is of record.  

In a November 1977 statement, a service comrade of the 
veterans who reported being his First Sgt., reported that 
the veteran had been treated in service for high blood 
pressure.  

The Board has reviewed the evidence in this claim in its 
entirety.  It is noted that the veterans available service 
medical records are silent for a complaint diagnosis or 
treatment of hypertension.  However, the Board also observes 
that the veterans service medical records are incomplete, 
apparently having been involved in a 1973 fire at the 
National Personnel Records Center.  The Court of Veterans 
Appeals has held that where the veterans service medical 
records are unavailable, through no fault of the veteran, VA 
is under a heightened obligation to assist in the development 
of the evidence.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

While the available service medical records do not reflect 
treatment for hypertension, numerous statements from the 
veteran's associates and service comrades, including a 
service superior as well as a service comrade who is now a 
physician, describe him as having been treated for 
hypertension during service.  Further, there are statements 
from numerous individuals who have various associations with 
the veteran, that attest to having knowledge that the veteran 
had treatment for hypertension within the first postservice 
year.  The Board also notes that private physicians have 
dated the veterans hypertension as occurring in the 1940s, 
and one has apparently obtained information concerning the 
veterans medical history by contacting other medical 
personnel in the area.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The lack of complete service medical records, the 
above noted statements, and the veterans credible testimony 
at five hearings during the course of this appeal, persuade 
the Board that the evidence in this claim is in relative 
equipoise.  As such, resolving reasonable doubt in favor of 
the veteran it is determined that hypertension was present 
during service and/or manifested to a compensable degree 
thereafter during the first post service year.

The Board finds that when viewing the evidence in its 
totality, it is reasonable to conclude that the veteran has 
hypertension which had its onset during military service, 
despite the lack of official records, and thus warrants 
service connection.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304.  


ORDER

Service connection for hypertension is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
